UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of September 30, 2013, 187,048,110 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2013 and 2012 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 40 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 84 Item 4. Controls and Procedures 85 PART II. Other Information: Item 1. Legal Proceedings 86 Item 1A. Risk Factors 86 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 3. Defaults Upon Senior Securities 86 Item 4. Mine Safety Disclosures 86 Item 5. Other Information 86 Item 6. Exhibits 86 SIGNATURES 87 EXHIBIT INDEX 88 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) September 30, December 31, ASSETS 2013 2012 Real estate, at cost: Land $ 4,170,656 $ 4,791,049 Buildings and improvements 12,387,153 12,445,970 Development costs and construction in progress 1,077,703 920,349 Leasehold improvements and equipment 129,425 130,030 Total 17,764,937 18,287,398 Less accumulated depreciation and amortization (3,334,920) (3,078,667) Real estate, net 14,430,017 15,208,731 Cash and cash equivalents 872,323 960,319 Restricted cash 320,979 183,256 Marketable securities 210,554 398,188 Tenant and other receivables, net of allowance for doubtful accounts of $22,105 and $37,674 131,479 195,718 Investments in partially owned entities 1,169,728 1,226,256 Investment in Toys "R" Us 378,615 478,041 Real Estate Fund investments 635,990 600,786 Mortgage and mezzanine loans receivable 176,388 225,359 Receivable arising from the straight-lining of rents, net of allowance of $5,106 and $3,165 804,526 759,742 Deferred leasing and financing costs, net of accumulated amortization of $261,548 and $223,670 400,970 407,126 Identified intangible assets, net of accumulated amortization of $297,391 and $346,613 275,250 406,309 Assets related to discontinued operations 27,413 634,139 Other assets 441,089 381,079 $ 20,275,321 $ 22,065,049 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgages payable $ 8,566,582 $ 8,644,200 Senior unsecured notes 1,350,769 1,358,008 Revolving credit facility debt 83,982 1,170,000 Accounts payable and accrued expenses 442,623 484,746 Deferred revenue 472,805 596,067 Deferred compensation plan 111,752 105,200 Deferred tax liabilities 15,420 15,305 Liabilities related to discontinued operations - 442,293 Other liabilities 452,456 400,934 Total liabilities 11,496,389 13,216,753 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 11,302,612 and 11,215,682 units outstanding 950,098 898,152 Series D cumulative redeemable preferred units - 1 and 1,800,001 units outstanding 1,000 46,000 Total redeemable noncontrolling interests 951,098 944,152 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 52,682,807 and 51,184,609 shares 1,277,455 1,240,278 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 187,048,110 and 186,734,711 shares 7,440 7,440 Additional capital 7,183,660 7,195,438 Earnings less than distributions (1,527,663) (1,573,275) Accumulated other comprehensive income (loss) 83,327 (18,946) Total Vornado shareholders' equity 7,024,219 6,850,935 Noncontrolling interests in consolidated subsidiaries 803,615 1,053,209 Total equity 7,827,834 7,904,144 $ 20,275,321 $ 22,065,049 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands, except per share amounts) 2013 2012 2013 2012 REVENUES: Property rentals $ 532,691 $ 511,561 $ 1,609,442 $ 1,536,216 Tenant expense reimbursements 84,638 79,215 236,580 220,679 Cleveland Medical Mart development project 4,893 72,651 34,026 184,014 Fee and other income 61,158 39,625 206,330 105,889 Total revenues 683,380 703,052 2,086,378 2,046,798 EXPENSES: Operating 264,422 261,512 784,031 749,213 Depreciation and amortization 124,079 122,241 400,952 381,270 General and administrative 48,250 48,456 157,155 150,578 Cleveland Medical Mart development project 3,239 70,431 29,764 177,127 Acquisition related costs 2,818 1,070 6,769 4,314 Total expenses 442,808 503,710 1,378,671 1,462,502 Operating income 240,572 199,342 707,707 584,296 (Loss) income applicable to Toys "R" Us (34,209) (8,585) (69,311) 88,696 Income from partially owned entities 1,453 21,268 23,691 53,491 Income from Real Estate Fund 22,913 5,509 73,947 37,572 Interest and other investment (loss) income, net (10,275) 10,523 (32,933) (22,984) Interest and debt expense (119,870) (119,330) (363,128) (373,257) Net gain (loss) on disposition of wholly owned and partially owned assets 15,138 - (20,581) 4,856 Income before income taxes 115,722 108,727 319,392 372,670 Income tax expense (2,222) (3,015) (6,172) (17,319) Income from continuing operations 113,500 105,712 313,220 355,351 Income from discontinued operations 18,751 158,444 290,279 247,297 Net income 132,251 264,156 603,499 602,648 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (23,833) (6,610) (50,049) (30,928) Operating Partnership (5,032) (14,837) (27,814) (31,445) Preferred unit distributions of the Operating Partnership (12) (1,403) (1,146) (9,150) Net income attributable to Vornado 103,374 241,306 524,490 531,125 Preferred share dividends (20,369) (20,613) (62,439) (56,187) Preferred unit and share redemptions - 11,700 (1,130) 11,700 NET INCOME attributable to common shareholders $ 83,005 $ 232,393 $ 460,921 $ 486,638 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 0.36 $ 0.45 $ 1.02 $ 1.36 Income from discontinued operations, net 0.08 0.80 1.45 1.26 Net income per common share $ 0.44 $ 1.25 $ 2.47 $ 2.62 Weighted average shares outstanding 186,969 185,924 186,885 185,656 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 0.36 $ 0.44 $ 1.01 $ 1.36 Income from discontinued operations, net 0.08 0.80 1.45 1.25 Net income per common share $ 0.44 $ 1.24 $ 2.46 $ 2.61 Weighted average shares outstanding 187,724 186,655 187,679 186,399 DIVIDENDS PER COMMON SHARE $ 0.73 $ 0.69 $ 2.19 $ 2.07 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands) 2013 2012 2013 2012 Net income $ 132,251 $ 264,156 $ 603,499 $ 602,648 Other comprehensive income: Change in unrealized net (loss) gain on available-for-sale securities (8,252) 18,358 160,886 (202,167) Amounts reclassified from accumulated other comprehensive income related to sale of available-for-sale securities (42,404) - (42,404) - Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (1,669) (12,607) (25,023) (38,861) Change in value of interest rate swap (295) (2,866) 14,265 (8,868) Other 1 (30) 531 343 Comprehensive income 79,632 267,011 711,754 353,095 Less comprehensive income attributable to noncontrolling interests (25,825) (23,027) (84,991) (55,806) Comprehensive income attributable to Vornado $ 53,807 $ 243,984 $ 626,763 $ 297,289 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2011 42,187 $ 1,021,660 185,080 $ 7,373 $ 7,127,258 $ (1,401,704) $ 73,729 $ 680,131 $ 7,508,447 Net income - 531,125 - 30,928 562,053 Dividends on common shares - (384,353) - - (384,353) Dividends on preferred shares - (56,187) - - (56,187) Issuance of Series K preferred shares 12,000 291,144 - 291,144 Redemption of Series E preferred shares (3,000) (75,000) - (75,000) Common shares issued: Upon redemption of Class A units, at redemption value - - 624 25 51,191 - - - 51,216 Under employees' share option plan - - 414 16 8,915 (16,389) - - (7,458) Under dividend reinvestment plan - - 15 1 1,269 - - - 1,270 Contributions: Real Estate Fund - 120,606 120,606 Other - 140 140 Distributions: Real Estate Fund - (44,910) (44,910) Other - (10) (10) Conversion of Series A preferred shares to common shares (2) (105) 3 - 105 - Deferred compensation shares and options - - 7 - 11,009 (339) - - 10,670 Change in unrealized net loss on available-for-sale securities - (202,167) - (202,167) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (38,861) - (38,861) Change in value of interest rate swap - (8,868) - (8,868) Adjustments to carry redeemable Class A units at redemption value - (63,657) - - - (63,657) Redeemable noncontrolling interests' share of above adjustments - 15,717 - 15,717 Preferred unit and share redemptions - 11,700 - - 11,700 Other - (2,971) 343 (10) (2,638) Balance, September 30, 2012 51,185 $ 1,237,699 186,143 $ 7,415 $ 7,136,090 $ (1,319,118) $ (160,107) $ 786,875 $ 7,688,854 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENT OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Earnings Other Interests in Preferred Shares Common Shares Additional Less Than Comprehensive Consolidated Total Shares Amount Shares Amount Capital Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,440 $ 7,195,438 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income - 524,490 - 50,049 574,539 Dividends on common shares - (409,332) - - (409,332) Dividends on preferred shares - (62,439) - - (62,439) Issuance of Series L preferred shares 12,000 290,536 - 290,536 Redemption of Series F and Series H preferred shares (10,500) (253,269) - (253,269) Common shares issued: Upon redemption of Class A units, at redemption value - - 234 9 19,618 - - - 19,627 Under employees' share option plan - - 66 3 3,678 - - - 3,681 Under dividend reinvestment plan - - 16 - 1,376 - - - 1,376 Contributions: Real Estate Fund - 24,328 24,328 Other - 15,687 15,687 Distributions: Real Estate Fund - (47,268) (47,268) Other - (126,799) (126,799) Conversion of Series A preferred shares to common shares (2) (90) 3 - 90 - Deferred compensation shares and options - - (6) (12) 7,194 (305) - - 6,877 Change in unrealized net gain on available-for-sale securities - 160,886 - 160,886 Amounts reclassified related to sale of available-for-sale securities - (42,404) - (42,404) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (25,023) - (25,023) Change in value of interest rate swap - 14,265 - 14,265 Adjustments to carry redeemable Class A units at redemption value - (43,709) - - - (43,709) Redeemable noncontrolling interests' share of above adjustments - (5,982) - (5,982) Preferred unit and share redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Other - (25) (5,672) 531 (164) (5,330) Balance, September 30, 2013 52,683 $ 1,277,455 187,048 $ 7,440 $ 7,183,660 $ (1,527,663) $ 83,327 $ 803,615 $ 7,827,834 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2013 2012 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 603,499 $ 602,648 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 419,249 419,007 Net gains on sale of real estate (286,990) (203,801) Other non-cash adjustments 60,957 39,360 Net unrealized gain on Real Estate Fund investments (59,476) (33,537) Return of capital from Real Estate Fund investments 56,664 61,052 Straight-lining of rental income (48,561) (55,553) Equity in net loss (income) of partially owned entities, including Toys “R” Us 45,620 (142,187) Amortization of below-market leases, net (40,341) (39,693) Non-cash impairment loss on J.C. Penney common shares 39,487 - Distributions of income from partially owned entities 34,350 59,322 Loss from the mark-to-market of J.C. Penney derivative position 33,487 53,343 Net loss (gain) on disposition of wholly owned and partially owned assets 20,581 (4,856) Impairment losses 4,727 13,511 Gain on sale of Canadian Trade Shows - (31,105) Changes in operating assets and liabilities: Real Estate Fund investments (32,392) (163,307) Accounts receivable, net 63,280 (9,444) Prepaid assets (60,388) (52,895) Other assets (25,854) (43,103) Accounts payable and accrued expenses (38,904) 34,546 Other liabilities 597 7,338 Net cash provided by operating activities 789,592 510,646 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 734,427 408,856 Proceeds from sales of marketable securities 378,676 58,460 Distributions of capital from partially owned entities 287,944 26,665 Proceeds from the sale of LNR 240,474 - Investments in partially owned entities (212,624) (116,264) Funding of J.C. Penney derivative collateral; and settlement of derivative in 2013 (186,079) (121,117) Additions to real estate (170,424) (138,060) Development costs and construction in progress (149,010) (106,502) Return of J.C. Penney derivative collateral 101,150 89,850 Acquisitions of real estate and other (75,079) (73,069) Proceeds from repayments of mortgage and mezzanine loans receivable and other 49,452 2,379 Restricted cash 21,883 (62,813) Investment in mortgage and mezzanine loans receivable (390) - Proceeds from the sale of Canadian Trade Shows - 52,504 Proceeds from the repayment of loan to officer - 13,123 Net cash provided by investing activities 1,020,400 34,012 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Nine Months Ended September 30, (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (2,851,420) $ (2,070,295) Proceeds from borrowings 1,600,357 1,773,000 Dividends paid on common shares (409,332) (384,353) Purchases of outstanding preferred units and shares (299,400) (243,300) Proceeds from the issuance of preferred shares 290,536 291,144 Distributions to noncontrolling interests (200,667) (80,994) Dividends paid on preferred shares (62,820) (54,034) Contributions from noncontrolling interests 40,015 120,746 Debt issuance and other costs (9,982) (17,417) Proceeds received from exercise of employee share options 5,057 10,210 Repurchase of shares related to stock compensation agreements and/or related tax withholdings (332) (30,034) Net cash used in financing activities (1,897,988) (685,327) Net decrease in cash and cash equivalents (87,996) (140,669) Cash and cash equivalents at beginning of period 960,319 606,553 Cash and cash equivalents at end of period $ 872,323 $ 465,884 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $28,024 and $7,884 $ 350,899 $ 368,018 Cash payments for income taxes $ 7,529 $ 19,222 Non-Cash Investing and Financing Activities: Decrease in assets and liabilities resulting from the deconsolidation of Independence Plaza: Real estate, net $ (852,166) $ - Notes and mortgages payable (322,903) - Financing provided to purchaser of L.A. Mart - 35,000 Marriott Marquis Times Square - retail and signage capital lease: Asset (included in development costs and construction in progress) - 240,000 Liability (included in other liabilities) - (240,000) Like-kind exchange of real estate (155,805) (230,913) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through, and substantially all of its interests in properties are held by, Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at September 30, 2013. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado and its consolidated subsidiaries, including the Operating Partnership.
